Memorandum: Plaintiff commenced this action seeking damages for injuries she sustained when she allegedly tripped on a floor mat on property owned and occupied by defendants, causing her to fall. Contrary to the contention of defendants, Supreme Court properly denied their motion for summary judgment dismissing the complaint. By their own submissions, defendants raised a triable issue of fact whether they had notice that the condition of the floor mat on the day of plaintiffs fall rendered it a tripping hazard (see Groth v BJ’s Wholesale Club, Inc., 59 AD3d 1086 [2009]; cf. Quinn v Holiday Health & Fitness Ctrs. of N.Y., Inc., 15 AD3d 857 [2005]; see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present— Hurlbutt, J.P, Fahey, Peradotto, Green and Gorski, JJ.